Exhibit 10.15

AMENDED AND RESTATED LETTER AGREEMENT NO. 10

TO THE AIRBUS A350-900XWB PURCHASE AGREEMENT

dated as of March 5, 2010

between

AIRBUS S.A.S.

and

UNITED AIRLINES, INC.

This amended and restated Letter Agreement No. 10 (hereinafter referred to as
the “Letter Agreement”) is entered into as of June 19, 2013 by and between
AIRBUS S.A.S., a société par actions simplifiée, organized and existing under
the laws of the Republic of France, having its registered office located at 2,
Rond Point Maurice Bellonte, 31700 Blagnac (France) (hereinafter referred to as
the “Seller”), and UNITED AIRLINES, INC., a corporation organized and existing
under the laws of the State of Delaware, United States of America, having its
principal corporate offices located at 233 South Wacker Drive, Chicago, Illinois
60606 (hereinafter referred to as the “Buyer”).

WITNESSETH:

WHEREAS, the Buyer and the Seller have entered into the AIRBUS A350-900XWB
Purchase Agreement, dated as of March 5, 2010 (which agreement as previously
amended and supplemented with all Exhibits, Appendices and Letter Agreements
attached thereto is hereinafter called the “Agreement”), and

WHEREAS, the Buyer and the Seller have entered into Letter Agreement No. 10 to
the Agreement, setting forth certain terms and conditions regarding the sale of
the Aircraft (the “Original Letter Agreement”).

WHEREAS, the Buyer and the Seller wish to amend and restate the Original Letter
Agreement to incorporate relevant amendments to such Original Letter Agreement
into a single document.

NOW THEREFORE IT IS AGREED THAT THE ORIGINAL LETTER AGREEMENT IS HEREBY AMENDED
AND RESTATED TO READ IN ITS ENTIRETY AS FOLLOWS:

 

CT0900252 – United Airlines, Inc. – A350-900XWB Purchase Agreement – Letter
Amendment No.10      LA10-1   

AIRBUS S.A.S. & UNITED AIRLINES, INC. – PROPRIETARY AND CONFIDENTIAL

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS.



--------------------------------------------------------------------------------

1. ***

 

2. ASSIGNMENT

This Letter Agreement and the rights and obligations of the parties will be
subject to the provisions of Clause 21 of the Agreement.

 

3. CONFIDENTIALITY

This Letter Agreement is subject to the terms and conditions of Clause 22.10 of
the Agreement.

 

4 COUNTERPARTS

This Letter Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument.

 

CT0900252 – United Airlines, Inc. – A350-900XWB Purchase Agreement – Letter
Amendment No.10      LA10-2   

AIRBUS S.A.S. & UNITED AIRLINES, INC. – PROPRIETARY AND CONFIDENTIAL



--------------------------------------------------------------------------------

If the foregoing correctly sets forth our understanding, please execute the
original and one (1) copy hereof in the space provided below and return a copy
to the Seller.

 

Very truly yours, AIRBUS S.A.S. By:   /s/ John J. Leahy Its:   Chief Operating
Officer   Customers

 

Accepted and Agreed UNITED AIRLINES, INC. By:   /s/ Gerald Laderman Its:  
Senior Vice President & Treasurer

 

CT0900252 – United Airlines, Inc. – A350-900XWB Purchase Agreement – Letter
Amendment No.10      LA10-3   

AIRBUS S.A.S. & UNITED AIRLINES, INC. – PROPRIETARY AND CONFIDENTIAL